                   Case 3:19-cv-05419-SK Document 1 Filed 08/28/19 Page 1 of 7



 1   Mark L. Javitch (CA SBN 323729)
     Javitch Law Office
 2   480 S. Ellsworth Ave
     San Mateo, CA 94401
 3
     Telephone: 650-781-8000
 4   Facsimile: 650-648-0705
     mark@javitchlawoffice.com
 5   Plaintiff/Attorney
 6                              UNITED STATES DISTRICT COURT
 7                            NORTHERN DISTRICT OF CALIFORNIA
 8                                  SAN FRANCISCO DIVISION
 9
                                               )
10   MARK L. JAVITCH,                          ) Case Number: 3:19-cv-05419
                                               )
11
                                               )
                      Plaintiff,
12                                             ) COMPLAINT
            vs.                                )
13                                             ) JURY TRIAL DEMANDED
     WEB LISTING EXPERTS LLC, a Florida        )
14   limited liability company, WEB LISTING    )
     EXPERTS LLC, a Delaware limited liability )
15
     company, BROADLEAF MARKETING & )
16   SEO, LLC                                  )
                                               )
17                    Defendants.              )
18

19            Plaintiff MARK L. JAVITCH (“Plaintiff”) brings this Complaint and Demand for Jury
20   Trial against Defendant WEB LISTING EXPERTS LLC (Florida), Defendant WEB LISTING
21   EXPERTS LLC (Delaware), and Defendant BROADLEAF MARKETING & SEO, LLC
22   (“Defendants”), to stop placing calls to Plaintiff’s cellular telephone and to obtain redress as
23   authorized by statute.
24

25                                   NATURE OF THE ACTION

26
              1.     Defendants sell services placing listings on Google and other search engines.
27
     As a part of marketing their products and services, Defendants and their agents placed calls to
28
     COMPLAINT                                                CASE NO.: 3:19-cv-05419

     Page 1
                   Case 3:19-cv-05419-SK Document 1 Filed 08/28/19 Page 2 of 7



 1   Plaintiff’s cell phone. When Plaintiff answered, Defendants played Plaintiff a prerecorded

 2   voice message.

 3            2.     Unfortunately, Defendants did not obtain consent from Plaintiff prior to calling

 4   his cell phone, and Defendants is therefore liable under the Telephone Consumer Protection

 5   Act, 47 U.S.C. § 227 (the “TCPA”).

 6            3.     Congress enacted the TCPA in 1991 to restrict the use of sophisticated

 7   telemarketing equipment that could target millions of consumers en masse. Congress found

 8   that these calls were not only a nuisance and an invasion of privacy to consumers specifically

 9   but were also a threat to interstate commerce generally. See S. Rep. No. 102-178, at 2-3

10   (1991), as reprinted in 1991 U.S.C.C.A.N. 1968, 1969-71.

11            4.     The TCPA targets unauthorized calls exactly like the one alleged in this case,

12   based on Defendants’ use of technological equipment to send advertisements to people on a

13   mass scale without his consent.

14            5.     By placing the call at issue, Defendants violated the privacy of Plaintiff and

15   caused him to suffer statutory damages.

16            6.     Plaintiff therefore seeks an injunction requiring Defendants to stop calling his

17   cell phone, as well as an award of actual and statutory damages, civil penalties, costs and

18   reasonable attorneys’ fees.

19                                                 PARTIES

20
              7.     Plaintiff MARK L. JAVITCH is a natural person and is a citizen of the Northern
21
     District of California.
22
              8.     Defendant WEB LISTING EXPERTS LLC is a limited liability company
23
     organized and existing under the laws of the state of Florida, with its principal place of
24
     business in Palm Beach County, Florida at 811 Lucerne Ave, Lake Worth, Florida, 33460.
25
              9.     Defendant WEB LISTING EXPERTS LLC is a limited liability company
26
     organized and existing under the laws of the state of Delaware, with its principal place of
27
     business in Palm Beach County, Florida at 811 Lucerne Ave, Lake Worth, Florida, 33460.
28
     COMPLAINT                                                CASE NO.: 3:19-cv-05419

     Page 2
                    Case 3:19-cv-05419-SK Document 1 Filed 08/28/19 Page 3 of 7



 1            10.       Defendant BROADLEAF MARKETING & SEO, LLC is a limited liability

 2   company organized and existing under the laws of the state of Florida, with its principal place

 3   of business in Palm Beach County, Florida at 811 Lucerne Ave, Lake Worth, Florida, 33460.

 4

 5                                          JURISDICTION AND VENUE

 6
              11.       This Court has federal subject matter jurisdiction under 28 U.S.C. § 1331, as
 7
     this action arises under the Telephone Consumer Protection Act, 47 U.S.C. § 227, which is a
 8
     federal statute.
 9
              12.       This Court has supplemental jurisdiction over all Plaintiff’s California and
10
     common law claims under 28 U.S.C. § 1367(a) because they are so related to the TCPA claims
11
     in this action that arise under the Court’s original jurisdiction that they form part of the same
12
     case or controversy.
13
              13.       This Court has personal jurisdiction over Defendants because it targeted its sales
14
     efforts towards Plaintiff in this District and in the State of California and because the events
15
     giving rise to this lawsuit occurred in this District.
16
              14.       Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) because
17
     Defendants regularly conducts business in the State of California and in this District, and
18
     because the wrongful conduct giving rise to this case occurred in this District.
19

20
                                                     FACTS
21
              15.       On August 27, 2019, Plaintiff received a call from Defendants at 8:19 a.m. on
22
     his cell phone number ending in 5544.
23
              16.       The Caller ID displayed as +1 (402) 204-3992 .
24
              17.       The Caller ID displayed a “spoofed” or falsified caller ID number in a Nebraska
25
     area code, even though Defendantss were located in Florida.
26
              18.       When Plaintiff answered the call, he heard a prerecorded voice message.
27

28
     COMPLAINT                                                    CASE NO.: 3:19-cv-05419

     Page 3
                    Case 3:19-cv-05419-SK Document 1 Filed 08/28/19 Page 4 of 7



 1            19.     The prerecorded voice said that Plaintiff’s Google listing was unclaimed and to

 2   “press one” to resolve the issue.

 3            20.     Plaintiff pressed one and was then connected with a live telemarketing agent.

 4            21.     The agent offered to place a listing on Google.

 5            22.     Plaintiff discussed purchasing Defendants listing service.

 6            23.     Defendants emailed Plaintiff an invoice from billing@weblistingsolutions.com.

 7            24.     Plaintiff received a receipt from WEB LISTING SOLUTIONS.

 8            25.     Upon information and belief, Defendants operate the website

 9   weblistingsolutions.com.

10
                                       FIRST CAUSE OF ACTION
11                          Willful and/or Knowing Violation of 47 U.S.C. § 227
                                Telephone Consumer Protection Act of 1991
12                                         Against all Defendants

13            26.     Plaintiff incorporates the foregoing allegations as if fully set forth herein.

14            27.     Defendants and/or its agents placed at least one telephone call to Plaintiff’s

15   cellular telephone.

16            28.     Plaintiff never consented to receive calls from Defendants. Plaintiff has no

17   relationship with Defendants.

18            29.     Defendants’s call was made for the purpose of marketing and advertising,

19   constituting commercial advertising and telemarketing as contemplated by the TCPA.

20            30.     Defendants played a prerecorded voice message to Plaintiff’s cell phone as

21   proscribed by 47 U.S.C. § 227(b)(1)(A)(iii).

22            31.     As a result of its unlawful conduct, Defendants invaded Plaintiff’s personal

23   privacy, causing him to suffer damages and, under 47 U.S.C. § 227(b)(3)(B), entitling Plaintiff

24   to recover $500 in civil penalties for each violation and an injunction requiring Defendants to

25   stop its illegal calling.

26            32.     Not only did Defendants make these violating calls, Defendants and/or its

27   agents did so “knowingly” and/or “willfully” under 47 U.S.C. § 227(b)(3)(C).

28
     COMPLAINT                                                     CASE NO.: 3:19-cv-05419

     Page 4
                    Case 3:19-cv-05419-SK Document 1 Filed 08/28/19 Page 5 of 7



 1            33.     If the court finds that Defendants willfully or knowingly violated this

 2   subsection, the court may exercise its discretion to increase the amount of the award from $500

 3   to $1500 per violation under 47 U.S.C. § 227(b)(3)(C).

 4
                                          SECOND CAUSE OF ACTION
 5                                   Violation of Cal. Civ. Code §1770(a)(22)(A)
                                      California Consumers Legal Remedies Act
 6
                                                Against all Defendants
 7                                          (Injunctive Relief under §1780)

 8            34.     Plaintiff incorporates the foregoing allegations as if fully set forth herein.
 9            35.     Cal. Civ. Code §1750, et seq., California’s Consumer Legal Remedies Act,
10   prohibits a specific list of 27 unfair business practices.
11            36.     Cal. Civ. Code §1770(a)(22)(A) prohibits “[d]isseminating an unsolicited
12   prerecorded message by telephone without an unrecorded, natural voice first informing the
13   person answering the telephone of the name of the caller or the organization being represented,
14   the address or the telephone number of the caller, and without first obtaining the consent of that
15   person to listen to the prerecorded message.”
16            37.     By playing a prerecorded voice message to Plaintiff’s cell phone without first
17   asking for his consent with a natural voice, Defendants has violated Cal. Civ. Code
18   §1770(a)(22)(A).
19            38.     Consumers who suffer damage due to an unlawful business practice may bring
20   an action to enjoin a corporation’s unlawful business practices throughout the state on behalf of
21   the general public.
22            39.     Plaintiff is entitled to injunctive relief under Cal. Civ. Code §1780(a).
23

24
                                          PRAYER FOR RELIEF
25
              40.     WHEREFORE, Plaintiff Mark L. Javitch prays for the following relief:
26
                      a) An injunction requiring Defendants to cease all calls to Plaintiff;
27

28
     COMPLAINT                                                     CASE NO.: 3:19-cv-05419

     Page 5
                 Case 3:19-cv-05419-SK Document 1 Filed 08/28/19 Page 6 of 7



 1                   b) An order declaring that Defendants’ actions, as set out above, violate the

 2                       TCPA;

 3                   c) An order declaring that Defendants’ actions, as set out above, knowingly and

 4                       willfully violate the TCPA;

 5                   d) An order declaring that Defendants’ actions, as set out above, violate the

 6                       California’s Consumers Legal Remedies Act §1770(a)(22)(A);

 7                   e) An award of actual and/or statutory damages and civil penalties;

 8                   f) An award of reasonable attorneys’ fees and costs; and

 9                   g) Such other and further relief that the Court deems reasonable and just.

10

11                                             JURY DEMAND

12   Plaintiff requests a trial by jury of all claims that can be so tried.

13

14   Dated: August 28, 2019

15                                                    Respectfully submitted,

16

17                                                    MARK L. JAVITCH

18                                                    By: /s/ Mark L. Javitch        .

19                                                    Mark L. Javitch (SBN 323729)
                                                      Javitch Law Office
20                                                    480 S. Ellsworth Ave
                                                      San Mateo CA 94401
21
                                                      Tel: 650-781-8000
22                                                    Fax: 650-648-0705
                                                      Plaintiff/Attorney
23

24

25

26

27

28
     COMPLAINT                                                     CASE NO.: 3:19-cv-05419

     Page 6
                   Case 3:19-cv-05419-SK Document 1 Filed 08/28/19 Page 7 of 7



 1                                   Cal. Civ. Code 1780(d) Affidavit

 2

 3            1.     Plaintiff resides in San Mateo County, California.

 4            2.     The nearest court where Plaintiff’s TCPA and CLRA claims could both be

 5                   heard is the Northern District of California in San Francisco, California.

 6            3.     Therefore, this court is the proper place for the trial of the action.

 7            4.     I declare that the foregoing is true and correct under the laws of the State of

 8                   California and the United States of America.

 9

10   DATED: August 27, 2019

11                                                   Respectfully submitted,

12                                                   MARK L. JAVITCH

13

14                                                   By: /s/ Mark L. Javitch           .

15                                                   Attorney / Plaintiff

16

17

18

19

20

21

22

23

24

25

26

27

28
     COMPLAINT                                                    CASE NO.: 3:19-cv-05419

     Page 7
